Souter, J.,
dissenting: I respectfully dissent from the answer given by the majority of the court, that in the trial of an appeal under RSA 281:37,1, the superior court may receive evidence available at the time of the administrative hearing but not presented here. They cite Knight Broadcasting Co. v. Kane, 109 N.H. 565, 258 A.2d 355 (1969) in distinguishing the “full trial” of an appeal in the superior court from a more summary proceeding appropriate to ensure prompt adjudication at the administrative level. From this they infer that the legislature did not intend to exclude from the trial any evidence available but not presented at the administrative hearing.
I believe that neither Knight nor the statute supports this position. Knight held that the statutory “full trial” on appeal to the superior court was not limited to questions of law, but was a trial de novo of all disputed issues. The court observed that the legislature evidently intended to provide for a quick and informal hearing before the labor commissioner, subject to a dissatisfied party’s right to a full scale trial on appeal. Knight Broadcasting Co. v. Kane, supra at 567, 258 A.2d at 356.
That evident legislative intent did not endure for long after Knight, however. In the 1971 legislative session the General Court enacted the present requirement of RSA 281:37, I, that “it shall be incumbent on all parties to present all available evidence” at the administrative hearing. Laws 1971, 539:8.
This enactment of the “available evidence” requirement was apparently a response to Knight, indicating the legislature’s intent to eliminate the option of treating the administrative hearing as a summary rehearsal and to require instead that there be full and serious litigation before the labor commissioner. But as this court recognized in Charles & Nancy, Inc. v. Zessin, 118 N.H. 556, 558, 391 A.2d 880, 882 (1978), that legislative intention and the statutory “available evidence” requirement are dead letters unless on appeal the superior court must exclude evidence available, but not presented, at the time of the administrative hearing. There is no other effective sanction to enforce the “available evidence” requirement. Consequently, I believe that the court’s holding today effectively reads the 1971 amendment out of the statute.
I would not, however, rule in this case that the order requiring the further examination was error, or that the results of that examination would necessarily be inadmissible. The statute’s exclusory effect is limited to evidence that was “available” but not offered at the administrative level. Evidence thus excludable in the superior court would not include evidence of changed conditions or evidence *718that could not reasonably have been obtained in time for the administrative hearing. Counsel for the defendants has represented to the court that the results of the examination ordered in this case would fall within the latter category, if not the former. If the superior court should find this to be so, the evidence would be admissible without violence to the general rule excluding from the superior court trial any evidence that was available but not presented below.